Exhibit 10.36

EMPLOYMENT AGREEMENT

This Agreement dated as of July 18, 2011.

BETWEEN:

Heli-One American Support LLC., a Delaware limited liability company,

(“Employer”)

AND:

John Graber, 6684 Miami Woods Drive, Loveland, Ohio, 45150 USA.

(“Executive”)

WHEREAS Employer wishes to employ the Executive in the position of Senior Vice
President, for the CHC Helicopter group of companies which shall include CHC
Helicopter S.A. and its direct and indirect subsidiaries, and associated
companies (together, “CHC”) and as President, for CHC’s Helicopter Services
division (“HS”).

AND WHEREAS Employer and the Executive wish to provide for the following
compensation to be paid to the Executive and other matters respecting his
employment by Employer;

THEREFORE Employer and the Executive in consideration of the mutual covenants
contained herein agree as follows:

 

1. EMPLOYMENT

1.1 Employer acknowledges the Executive will be employed as Senior Vice
President of CHC and as President, HS. The Executive agrees to perform all
duties and services commensurate with his position and as may be reasonably
assigned or delegated to him from time to time by the President and Chief
Executive Officer of CHC.

1.2 The Executive agrees to devote his full working time and effort and
attention to the business, operations and affairs of CHC. The Executive will not
join any boards or accept other external professional commitments without prior
approval of the Board, provided that the Executive may, without the consent of
the Board, (i) purchase securities and otherwise invest his personal or family
assets in any other company or business so long as those activities do not
create a conflict of interest with his role with CHC and are not inconsistent
with his duties under this Agreement, (ii) write fictional and non-fictional
books and articles for publication, and (iii) engage in governmental, political,
educational or charitable activities, but only to the extent that those
activities (A) are not inconsistent with any direction of the Board or any
duties under this Agreement, and (B) do not interfere with the devotion by the
Executive of his time, attention and energies during normal business hours to
the business of CHC.

1.3 The Executive agrees to observe and be bound by CHC’s Code of Ethics and
Integrity at all times during his term of employment and, where applicable,
thereafter.

 

Page 1 of 15



--------------------------------------------------------------------------------

1.4 The Executive agrees to observe and be bound by all of CHC’s policies and
procedures as they exist from time to time, and to observe and be bound by all
agreements relating to confidentiality and non-disclosure of sensitive
information that the Executive is required to sign in the course of his duties
under this Agreement and, where applicable, thereafter.

1.5 The Executive agrees that the employment created hereby may be transferred
to such affiliate of CHC as CHC may designate from time to time for the purpose
of employing executives of CHC provided that CHC shall guarantee the performance
of such affiliate of its obligations to the Executive.

1.6 Employer and the Executive shall use all commercially reasonable efforts to
obtain the necessary Canadian visas and work permits required for the Executive
to perform his duties hereunder and Employer shall reimburse the Executive for
all reasonable expenses, including legal fees and administrative charges,
incurred by the Executive in connection with obtaining such visas and/or work
permits. So long as the Executive complies with the obligation set out in this
subparagraph 1.6, the failure to obtain or the future revocation of any
necessary Canadian visa or work permit shall not, in and of itself, constitute
Cause, as subsequently defined herein.

 

2. TERM OF EMPLOYMENT

2.1 This Agreement shall be for an indefinite term commencing July 18, 2011
subject to the right of Employer or the Executive to terminate it in accordance
with the provisions set out in paragraph 5 hereof.

 

3. COMPENSATION

The Executive shall be paid the following compensation:

3.1 Base Salary. Employer shall pay the Executive a base salary (the “Base
Salary”) of US $400,000 per annum. At the end of each fiscal year, Employer
shall review the amount of the Executive’s Base Salary and shall maintain or
increase such Base Salary for the following year to such amount as the President
and Chief Executive Officer in consultation with the Compensation Committee of
the Board may determine in its discretion. Base Salary shall be payable in
accordance with Employer’s normal payroll practices as they exist from time to
time.

3.2 Lump Sum Payment Signing Consideration. As valuable consideration for
entering into this Agreement, Employer shall pay to the Executive, three
lump-sum payments of US$128,000 each as follows: the first payment upon
commencement of this agreement, the second on October 1, 2011 and the third and
final payment on January 1, 2012. If any payment date is a day on which banks
are closed for business in Vancouver, British Columbia then the payment due on
that day shall be paid on the next following day on which banks are open for
business in Vancouver, British Columbia. Should the Executive die prior to all
payments due under this subparagraph 3.2 being paid and provided that Executive
has not resigned or been terminated for cause, Employer shall make any unpaid
payments to the Executive’s estate. No payments shall be payable following
Executive’s resignation or termination for cause.

3.3 Tax Equalization. The Executive shall be entitled to the benefits of CHC’s
Tax Equalization Policy as it exists from time to time.

 

Page 2 of 15



--------------------------------------------------------------------------------

3.4 Vacation. The Executive shall be entitled to four (4) weeks’ vacation per
annum. The vacation shall be taken at a time mutually convenient to Employer and
the Executive and in accordance with Employer’s vacation policy.

3.5 Incentive Plans. The Executive shall be eligible to participate in the Short
Term Incentive Plan (“STIP”) and the Share Incentive Plan (“SIP”) (collectively,
the “Plans”) provided that eligibility to participate in the Plans is governed
by the terms and conditions thereof, as they exist from time to time.

3.6 The Executive shall be eligible for an annual bonus (STIP Bonus) pursuant to
the STIP with a target payout of 85% of his Base Salary. A specific amount of
the STIP Bonus shall be determined as a function of performance against
pre-negotiated annual objectives. The maximum STIP Bonus is governed by the
terms of the STIP. Payment of STIP Bonuses shall be subject to the terms and
conditions of the STIP and, for better certainty, shall be dependent upon CHC
meeting the corporate performance thresholds for paying STIP Bonuses as they are
established by CHC from time to time.

3.7 Notwithstanding anything to the contrary in this Agreement, provided the
Executive has not resigned or been terminated for Cause prior to the end of the
fiscal year ending April 30, 2012, the Employer shall pay the Executive on
May 1, 2012 the sum of US$255,000. In the event, the Executive’s entitlement to
a bonus pursuant to STIP for the fiscal year ending April 30, 2012 is determined
to be greater than US$255,000, the Employer shall on the date that bonus
payments under the STIP are generally payable pay to the Executive the
additional amount by which such bonus exceeds US$255,000.

3.8 Subject to the terms and conditions of the SIP, the Executive shall be
granted options to purchase 1,200,000 Ordinary B Shares of 6922767 Holding
(Cayman) Inc. (“CaymanCo”) at an exercise price of US$1.00 per share, and
granted the right to subscribe for 50,000 Special A shares of CaymanCo for the
subscription price of US$0.01 per share.

3.9 Upon the Executive subscribing for the 50,000 Special A Shares referred to
in subparagraph 3.8, the Employer shall pay to the Executive a sum equal to 75%
of the net income tax payable by the Executive as a result of the subscription
for such Special A Shares.

3.10 If the Executive subscribes for 475,000 Ordinary B Shares of CaymanCo at a
subscription price of US$1.00 per share within six months of the date of this
Agreement, then upon payment of the aggregate subscription price for such
shares, the Executive shall be granted an additional 1,583,000 options to
purchase ordinary B Shares at an exercise price of US$1.00 in accordance with
the terms and conditions of the SIP and the Employer shall pay to the Executive
a sum, which after deduction of any applicable income tax, shall equal
US$57,000.

3.11 Other Compensation Arrangements. The Executive shall be eligible to
participate in other bonus, compensation and stock option arrangements, as they
exist from time to time.

3.12 Automobile Allowance. Employer will provide the Executive with an
automobile allowance of USD $900 per month and shall pay all reasonable
operating costs for the use of the vehicle.

3.13 Other Benefits. The Executive shall be entitled to participate in all
employee insurance and other benefit plans as may be provided by Employer to its
executive employees which may include medical, dental, insurance and other plans
as may be introduced, changed or terminated from time to time by CHC. Where any
benefit plan has a waiting period before a new employee can participate in such
plan that cannot be waived by the Employer, the Employer shall pay the cost of
Executive’s COBRA coverage during any such waiting period. Any insurance
coverage provided by Employer to Executive shall not prohibit Executive from
piloting private aircraft and shall cover Executive while piloting private
aircraft.

 

Page 3 of 15



--------------------------------------------------------------------------------

3.14 Relocation Assistance. For the time being the Executive shall maintain his
residence in Loveland, Ohio. The Employer will relocate Executive and his
immediate family to Vancouver, British Columbia or a city in the continental
United States, as requested by the Executive and approved by the Employer. Upon
relocation, the Employer will provide the Employee with the benefits under CHC’s
Relocation Policy provided that where the benefits under that policy are
different from those set out hereafter, the benefits set out herein shall be
provided, namely:

packing, shipping and unpacking of the Executive’s household goods;

moving three vehicles, one ski boat on trailer and any other similar large items
currently owned by the Executive;

payment of the realtor’s commission on the sale of a home;

three house hunting trips for the Executive and his immediate family, and

temporary living arrangements, if required, for a reasonable period of time.

3.15 Pension Plans. The Executive shall be eligible to participate in Employer’s
designated defined contribution pension plan in accordance with the terms and
conditions of that plan as it exists from time to time. The Executive shall also
be entitled to participate in CHC’s Supplemental Pension Plan in accordance with
the terms and conditions of that plan as it exists from time to time.

 

4. EXPENSES

Employer shall promptly reimburse the Executive for:

4.1 All reasonable expenses paid or incurred by the Executive in connection with
the performance of the Executive’s duties and responsibilities hereunder,
including travel expenses for first class on domestic routes and business class
on international routes including to and from Loveland, Ohio, upon presentation
of expense vouchers or other appropriate documentation.

4.2 All reasonable professional expenses, such as licenses and dues and
professional educational expenses paid or incurred by the Executive during the
Term.

4.3 The costs of a personal computer, cellular telephone and fax machine for the
Executive’s residence, including the monthly fees related to such devices.

 

5. TERMINATION

This Agreement may be terminated by Employer or by the Executive in accordance
with the terms of this paragraph.

5.1 Definitions. For the purpose of this paragraph the following terms shall
have the following meaning:

 

  (a) “Cause” shall mean:

 

  (i) the Executive’s wilful and continued failure to substantially perform the
duties and responsibilities of his position or otherwise fail to comply with any
of the material provisions of this Agreement;

 

Page 4 of 15



--------------------------------------------------------------------------------

  (ii) an act of gross negligence on the part of the Executive in the
performance of the duties and responsibilities of his position;

 

  (iii) the commission by the Executive of any activity constituting a material
violation or breach under any federal, provincial or local law or regulation
(excluding for greater certainty minor traffic violations);

 

  (iv) fraud, breach of fiduciary duty, dishonesty, misappropriation or other
intentional material damage to the property or business of CHC by the Executive;
or

 

  (v) the Executive’s admission or conviction of, any offence that, in the
judgment of the Board, adversely affects the CHC’s reputation or the Executive’s
ability to carry out his responsibilities under this Agreement.

 

  (b) “Change in Control” means the occurrence of any of the following events:

 

  (i) a transaction or series of transactions as a result of which there is
direct or indirect acquisition, by a “person” or “group” of persons (as such
terms are used in Rule 13d-3 under the Securities Exchange Act of 1934 as now
and hereafter amended), other than the person or group of persons (or their
respective affiliates) who hold at least 50% of the voting securities of CHC
Helicopter S.A. on the effective date of this Agreement, acting jointly or in
concert, of voting securities of CHC Helicopter S.A. that when taken together
with any voting securities owned directly or indirectly by such person or group
of persons at the time of the acquisition, constitute 50% or more of the
outstanding voting securities of CHC Helicopter S.A.;

 

  (ii) the consummation of a merger, amalgamation, consolidation, reorganization
or other business combination after which the present holders of voting
securities of CHC Helicopter S.A. (or their respective affiliates) do not
collectively own 50% or more of the voting securities of the entity surviving
such merger, amalgamation, consolidation, reorganization or other business
combination;

 

  (iii) there is a sale, transfer or other disposition of all or substantially
all of the assets of CHC Helicopter S.A.; or

 

  (iv) there is a liquidation, dissolution or winding-up of CHC Helicopter S.A.,

but does not include any broad public offering of securities of CHC Helicopter
S.A. or any transaction, including a dissolution or wind up whereby the assets
of CHC Helicopter S.A. remain with an affiliate or subsidiary of CHC Helicopter
S.A., that may occur between CHC Helicopter S.A., any affiliate or subsidiary of
CHC Helicopter S.A. or, as applicable, any person associated with CHC Helicopter
S.A. or any affiliate or subsidiary of CHC Helicopter S.A., which, but for such
relationship the transaction would otherwise constitute a Change of Control
hereunder.

 

Page 5 of 15



--------------------------------------------------------------------------------

  (c) “Change in Control Period” shall mean a date that is within one hundred
and eighty (180) days after the consummation of a Change in Control.

 

  (d) “Good Reason” shall mean:

 

  (i) the Executive is assigned duties inconsistent with his position or duties
hereunder and which result in a material reduction in the nature or scope of the
powers, authority, functions, or duties of the Executive;

 

  (ii) a material decrease in the Executive’s compensation under this Agreement
or a failure by CHC to pay any material amounts due to the Executive hereunder
or otherwise comply with any of the material provisions of this Agreement.

 

  (e) “Notice of Termination” shall mean a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) specifies the proposed termination date. No purported
termination of Executive’s employment shall be effective without a Notice of
Termination.

 

  (f) “Permanent Disability” shall mean a physical or mental disability such
that the Executive is substantially unable to perform those duties that the
Executive would otherwise be expected to perform and the non-performance of such
duties has continued for any one hundred and twenty (120) consecutive days or
one hundred and eighty (180) non- consecutive days in any twelve
(12) consecutive months.

5.2 Termination for Cause

The Executive’s employment under this Agreement may be terminated by Employer
for Cause by giving the Executive Notice of Termination. The Executive shall
have ten (10) business days after such Notice of Termination is received to cure
such conduct, to the extent cure is possible. Notwithstanding the foregoing
Employer may not terminate the Executive’s employment for Cause unless the
Executive is provided with written notice and the opportunity to address a
special meeting called by the Board to consider the termination of the
Executive’s employment and the termination is approved by the Board at such
meeting. The Executive shall be provided with written notice of this meeting no
less than five (5) days prior. If the Executive’s employment is terminated by
Employer for Cause, Employer shall pay to the Executive all amounts properly due
and owing up to the date of termination and shall have no further compensation
obligations to the Executive under this Agreement.

5.3 Termination for Death or Disability

The Executive’s employment under this Agreement will be terminated upon the
death of the Executive or upon the Executive becoming permanently disabled.
While Employer will attempt to accommodate any Permanent Disability suffered by
the Executive, Employer and the Executive recognize it is a fundamental term of
this Agreement that the Executive be able to attend actively at work in British
Columbia (or future locations of a CHC head office) and frequently to travel
globally. The Executive acknowledges and agrees that, given the nature of CHC’s
business and the critical importance of the Executive’s position in the
operations of CHC, it would constitute an unreasonable accommodation on the part
of Employer to operate without the services of the Executive for more than one
hundred and twenty (120) consecutive days or for more than one hundred and
eighty (180) non-consecutive days in any twelve (12) consecutive months.
Further, the Executive acknowledges that it would be impractical for

 

Page 6 of 15



--------------------------------------------------------------------------------

Employer to hire a replacement for the Executive, unless the replacement is
hired on a permanent basis. In the event that the Executive’s employment is
terminated as a result of Permanent Disability, Employer shall pay to the
Executive the amounts set out in subparagraph 5.4(a) of this Agreement in the
manner set out therein.

5.4 Termination by Employer other than for Cause. Disability or Death

 

  (a) Employer may terminate the employment of the Executive on written notice
to the Executive and on the earlier of 90 days following the date of such
termination and the date upon which the Executive provides the release referred
to in paragraph 5.4(b) below, shall provide to the Executive:

 

  (i) Base Salary accrued to the date of termination;

 

  (ii) A lump sum amount to reflect the bonus the Executive would have earned
under the STIP in the year of termination pro-rated according to the number of
days in the year prior to the termination date, divided by 365. Any pro-rated
bonus shall be based on the average bonus earned by the Executive under the STIP
in each of the two years immediately preceding the year in which the termination
occurred. In the event the Executive is terminated prior to completing two years
of service, the pro-rated bonus shall be calculated based on the prior year
bonus under the STIP and in the event the Executive is terminated prior to
completing one year of service, the pro-rated bonus shall be based on the target
bonus under the STIP for the uncompleted year of service;

 

  (iii) Any expense amounts properly accruing to the Executive pursuant to
paragraph 3 or otherwise reimbursable to the Executive under this Agreement;

 

  (iv) In addition to the above, the Executive shall be entitled to:

 

  (1) a lump sum amount equal to twelve (12) months of the Executive’s then Base
Salary;

 

  (2) subject to the terms and conditions of the applicable benefit plan, the
continuation of the Executive’s medical and insurance benefits, as set out in
paragraph 3 of this Agreement for a period of twelve (12) months.

 

  (b) The Executive understands and agrees that prior to receiving the payments
noted in paragraph 5.4(a), he will sign a general release in a form satisfactory
to Employer and to the Executive. The general release shall not release the
obligation to make such payments or any obligations which under the terms of
paragraph 22 below are to survive.

5.5 Termination on a Change of Control or Good Reason

 

  (a) During the Change of Control Period, if the Executive resigns or if the
Executive’s employment with Employer is terminated, other than for Cause,
Employer will, immediately upon termination of employment, pay to the Executive
the amount of payments and benefits set out in paragraph 5.4(a) of this
Agreement.

 

Page 7 of 15



--------------------------------------------------------------------------------

  (b) Upon the occurrence of a Good Reason event, at the Executive’s election,
of which the Executive shall advise Employer, by notice in writing within ninety
(90) days of the event, and provided that the event described herein has not
been remedied by Employer within thirty (30) days of receiving the said notice
in writing, the Executive’s employment under this Agreement shall be deemed to
have been terminated by Employer and Employer will, immediately upon termination
of employment, pay to the Executive the amount of payments and benefits set out
in paragraph 5.4(a) of this Agreement.

5.6 Resignation by the Executive

The Executive shall have the right to terminate his employment under this
Agreement upon giving Employer at least three (3) months prior written notice of
resignation. Employer may, at its option, waive such notice and if it does so,
the Executive shall be deemed to have resigned as of the date Employer waives
such notice. If the Executive’s employment is terminated under this paragraph
5.6, Employer shall pay to the Executive all amounts properly arising up to the
date of termination and shall have no further compensation obligations to the
Executive under this Agreement.

5.7 No Further Payments

The Executive acknowledges and agrees that unless otherwise expressly agreed in
writing between the Executive and Employer, the Executive shall not be entitled,
by reason of the Executive’s employment with Employer or by reason of any
termination of such employment, howsoever arising, to any remuneration,
compensation or other benefits other than those expressly provided for or
referenced in this Agreement.

 

6. INDEMNIFICATION

The Executive shall be indemnified and held harmless by Employer against all
actions, proceedings, costs, charges, expenses (including reasonable attorney’s
fees), losses, damages or liabilities incurred or sustained by him, (other than
by reason of the Executive’s dishonesty, wilful default or fraud), in or about
the conduct of the business or affairs of CHC (including as a result of any
mistake of judgement) or in the execution or discharge of his duties, powers,
authorities or discretions, including without prejudice to the generality of the
foregoing, any costs, expenses (including reasonable attorney’s fees), losses or
liabilities incurred by him in defending (whether successfully or otherwise) any
civil proceedings concerning CHC or its affairs in any court whether in Canada
or elsewhere. Notwithstanding the foregoing, if the Executive’s employment has
been terminated for Cause, and such event constituting cause is directly related
to the Executive’s need for indemnification, Employer shall have no obligation
whatsoever to indemnify the Executive for any claim arising out of such event
constituting Cause. The Employer shall cover the Executive under the directors’
and officers’ liability insurance obtained by CHC in the same amount and to the
same extent as CHC covers directors and officers of CHC group companies.

 

7. CONFIDENTIAL INFORMATION

7.1 The Executive acknowledges that, by reason of the Executive’s employment
with Employer, the Executive will have access to Confidential Information, as
hereinafter defined, of CHC, that CHC has spent time, effort and money to
develop and acquire. For the purposes of this paragraph and for greater
certainty, any reference to “CHC” shall mean CHC and its affiliates and
subsidiaries. The term “Confidential Information” as used in this Agreement
means all trade secrets, proprietary information and other data or information
(and any tangible evidence, record or representation thereof) whether prepared,
conceived or developed by an employee or agent of CHC (including the Executive)
or received by CHC from an outside source which is maintained in confidence by
CHC or the outside source who provided the information in question. Without
limiting the generality of the foregoing, Confidential Information includes
information of CHC pertaining to:

 

  (a) any ideas, improvements, know-how, research, inventions, innovations,
products, services, sales, processes, methods, machines, procedures, tests,
treatments, developments, technical data, designs, devices, patterns, concepts,
computer programs or software, records, data, training or service manuals, plans
for new or revised services or products or other plans, items or strategy
methods on compilation of information, or works in process, or any inventions or
parts thereof, and any and all revisions and improvements relating to any of the
foregoing (in each case whether or not reduced to tangible form) that relate to
the business or affairs of CHC or that result from its marketing, research
and/or development activities;

 

Page 8 of 15



--------------------------------------------------------------------------------

  (b) the identities of clients and potential clients, customers and potential
customers (collectively, “Customers”); the identities of contact persons at
Customers; the preferences and needs of Customers; customer contact persons;
information regarding sales terms, service plans, methods, practices,
strategies, forecasts, know-how, and other marketing techniques; the identities
of key accounts, potential key accounts; the identities of suppliers and
contractors, and all information about those supplier and contractor
relationships such as contact person(s), pricing and other terms;

 

  (c) any information relating to the relationship of CHC with any personnel,
suppliers, principals, investors, contacts or prospects of CHC and any
information relating to the requirements, specifications, proposals, orders,
contracts or transactions of or with any such persons;

 

  (d) any marketing material, plan or survey, business plan, opportunity or
strategy, development plan or specification or business proposal;

 

  (e) financial information, including CHC’s costs, financing or debt
arrangements, income, profits, salaries or wages; and

 

  (f) any information relating to the present or proposed business of CHC.

7.2 The Executive acknowledges that the Confidential Information is a valuable
and unique asset of CHC and that the Confidential Information is and will remain
the exclusive property of CHC.

7.3 The Executive agrees to maintain securely and hold in strict confidence all
Confidential Information received, acquired or developed by the Executive or
disclosed to the Executive as a result of or in connection with the Executive’s
association with CHC. The Executive agrees that, both during the term of this
Agreement and after the termination of the Executive’s employment with Employer,
the Executive will not, directly or indirectly, divulge, communicate, use, copy
or disclose or permit others to use, copy or disclose, any Confidential
Information to any person, except as such disclosure or use is required to
perform the Executive’s duties hereunder. The obligation of confidentiality
imposed by this Agreement shall not apply to information that appears in issued
patents or printed publications, that otherwise becomes generally known in the
industry through no act of the Executive in breach of this Agreement, or that is
required to be disclosed by court order or applicable law.

7.4 The Executive understands that CHC has from time to time in its possession
information belonging to third parties or which is claimed by third parties to
be confidential or proprietary and which CHC has agreed to keep confidential.
The Executive agrees that all such information shall be Confidential Information
for the purposes of this Agreement.

 

Page 9 of 15



--------------------------------------------------------------------------------

7.5 For purposes of the copyright laws of the United States of America, to the
extent, if any, that such laws are applicable to any Confidential Information,
it shall be considered a work made for hire and CHC shall be considered the
author thereof.

7.6 The Executive agrees that documents, copies, records and other property or
materials made or received by the Executive that pertain to the business and
affairs of CHC, including all Confidential Information which is in the
Executive’s possession or under the Executive’s control are the property of CHC
and that the Executive will return same and any copies of same to Employer
immediately upon termination of this Agreement or at any time upon the request
of Employer.

7.7 Notwithstanding the foregoing terms of this paragraph 7, the Executive shall
be permitted to retain copies of this Agreement, and any documentation related
to this compensation, benefits and equity rights arising under or contemplated
by this Agreement.

 

8. DISCLOSURE OF DISCOVERIES. IDEAS AND INVENTIONS

8.1 Any new technology, knowledge or information developed by the Executive
related to the business of CHC during the term of this Agreement shall be the
exclusive property of CHC to the extent that such technology, knowledge or
information is owned by the Executive.

8.2 The Executive acknowledges that all Confidential Information (as defined
above) and all other discoveries, know-how, inventions, ideas, concepts,
processes, products, protocols, treatments, methods, tests and improvements,
computer programs, or parts thereof, conceived, developed, reduced to practice
or otherwise made by him either alone or with others, during the course of his
employment with Employer pursuant to this Agreement or any previous employment
agreements or arrangements between the Executive and CHC, whether or not
conceived, developed, reduced to practice or made during the Executive’s regular
working hours or on the premises of CHC (collectively “Inventions”), and any and
all services and products which embody, emulate or employ any such Inventions
will be the sole property of CHC and all copyrights, patents, patent rights,
trademarks, service marks and reproduction rights to, and other proprietary
rights in, each such Invention, whether or not patentable or copyrightable, will
belong exclusively to CHC. For purposes of the copyright laws of the United
States of America, to the extent, if any, that such laws are applicable to any
such Invention or any such service or product, it will be considered a work made
for hire and CHC will be considered the author thereof.

8.3 The Executive shall disclose promptly to Employer, its successors or
assigns, any Inventions.

8.4 The Executive hereby assigns and agrees to assign all his rights, title and
interest in the Inventions, to Employer or its nominee.

8.5 Whenever requested to do so by Employer, the Executive shall execute any and
all applications, assignments or other instruments which CHC shall deem
necessary to apply for and obtain patents or copyrights of Canada, the United
States or any foreign country or to otherwise protect CHC’s interest in the
Inventions and shall assist CHC in every proper way (entirely at CHC’s expense,
including reimbursement to the Executive for all expense and loss of income) to
obtain such patents and copyrights and to enforce them.

 

Page 10 of 15



--------------------------------------------------------------------------------

8.6 The Executive hereby waives for the benefit of CHC and its successors and
assigns any and all moral rights in respect of any Inventions.

 

9. NON-COMPETITION

9.1 The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as provided in this Agreement, he will occupy
a position of high fiduciary trust and confidence, pursuant to which he will
develop and acquire wide experience and knowledge with respect to all aspects of
CHC’s global helicopter services and other businesses carried on by CHC and its
affiliates and the manner in which such businesses are conducted. It is the
express intent and agreement of the Executive and Employer that such knowledge
and experience shall not be used in any manner which would be detrimental to the
business interests of CHC and such affiliates whether during the currency of his
employment by Employer or at any time following the termination of his
employment with Employer. The Executive covenants and agrees with Employer that
the Executive will not, without the prior written consent of Employer, at any
time within a period of twelve (12) months following the termination of the
Executive’s employment for any reason, either individually or in partnership or
in conjunction with any person, whether as principal, agent, shareholder,
director, officer, employee, investor, or in any other manner whatsoever,
directly or indirectly, advise, manage, carry on, be engaged in, own or lend
money to, or permit the Executive’s name or any part thereof to be used or
employed by any person managing, carrying on or engaged in a business of
supplying global, national or local helicopter (including helicopter
maintenance) services.

9.2 The Executive shall not, for a period of twelve (12) months after the
termination of employment for any reason, without the prior written consent of
Employer, for his account or jointly with another, either directly or
indirectly, for or on behalf of himself or any individual, partnership,
corporation or other legal entity, as principal, agent, employee or otherwise,
solicit, influence, entice or induce, attempt to solicit, influence, entice or
induce:

 

  (a) any person who is employed by CHC or any affiliated company to leave such
employment; or

 

  (b) any person, firm or corporation whatsoever, who or which has at any time
in the last two (2) years of the Executive’s employment with Employer or any
predecessor of Employer, been a customer of CHC, an affiliate company, or of any
of their respective predecessors, provided that this subparagraph shall not
prohibit the Executive from soliciting business from any such customer if the
business is in no way similar to the business carried on by CHC, an affiliated
company, any of their respective predecessors, subsidiaries or associates to
cease its relationship with CHC or any affiliated company.

 

10. INJUNCTIVE RELIEF

10.1 The Executive understands and agrees that CHC has a material interest in
preserving the relationships it has developed with its customers against
impairment by competitive activities of a former employee. Accordingly, the
Executive agrees that the restrictions and covenants contained in paragraphs 7
and 9 are reasonably required for the protection of CHC and its goodwill and
that his agreement to same by his execution of this Agreement are of the essence
to this Agreement and constitute a material inducement to Employer to enter into
this Agreement and to employ the Executive, and that Employer would not enter
into this Agreement absent such an inducement.

10.2 The parties recognize that a breach by the Executive of any of the
covenants herein contained would result in damages to CHC and that CHC could not
adequately be compensated for such

 

Page 11 of 15



--------------------------------------------------------------------------------

damages by monetary award. Accordingly, the Executive agrees that in the event
of any such breach, in addition to all other remedies available to CHC at law or
in equity, CHC shall be entitled as a matter of right to apply to a court of
competent jurisdiction for such relief by way of restraining order, injunction,
decree or otherwise, as may be appropriate to ensure compliance with the
provisions of this Agreement.

10.3 The parties further agree that a breach by the Executive of any of the
covenants contained in paragraphs 7, and 9 will nullify and make void the
obligation that Employer has to make the payments referred to in paragraph 5 and
where such payments have already been made, the Executive agrees to reimburse
Employer the amount paid. Where the Executive fails to reimburse Employer, the
amount paid to the Executive shall be a debt due and owing from the Executive to
Employer. The parties also agree that a breach by the Employer of its obligation
to make the payments referred to in subparagraphs 5(3), 5(4) and 5(5) of this
Agreement will nullify and make void the Executive’s obligations under paragraph
9.

10.4 The parties agree that all restrictions in paragraphs 7, 8 and 9 of this
Agreement are necessary and fundamental to the protection of the business of CHC
and are reasonable and valid, and all defences to the strict enforcement thereof
by CHC are hereby waived by the Executive, other than any defence based upon a
breach by the Employer of its obligation to make the payments referred to in
subparagraphs 5(3), 5(4) and 5(5) of this Agreement.

 

11. REPRESENTATION AND WARRANTY OF THE EXECUTIVE

The Executive represents and warrants that he is not under any obligation,
contractual or otherwise, to any other firm or corporation, which would prevent
his entry into the employ of Employer or his performance of the terms of this
Agreement.

 

12. ENTIRE AGREEMENT

12.1 This Agreement contains the entire agreement between Employer and the
Executive with respect to the subject matter hereof, and may not be amended,
waived, changed, modified or discharged except by an instrument in writing
executed by the parties hereto.

12.2 The Executive acknowledges and agrees that this Agreement replaces and
supersedes any previous employment agreement with Employer, or any prior
representations made to the Executive by Employer or CHC.

 

13. ASSIGNABILITY

The services of the Executive hereunder are personal in nature, and neither this
Agreement nor the rights or obligations of Employer hereunder may be assigned by
Employer, whether by operation of law or otherwise, without the Executive’s
prior written consent. This Agreement shall be binding upon, and inure to the
benefit of, Employer, CaymanCo and its direct and indirect subsidiaries and its
and their permitted successors and assigns hereunder. This Agreement shall not
be assignable by the Executive, but shall inure to the benefit of the
Executive’s heirs, executors, administrators and legal representatives.

 

14. NOTICE

Any notice that may be given hereunder shall be in writing and be deemed given
when hand delivered and acknowledged or, if mailed, one day after mailing by
registered or certified mail, return receipt requested, or if delivered by an
overnight delivery service, one (1) day after the notice is delivered to such
service, to either party hereto at their respective addresses stated above, or
at such other address as either party may by similar notice designate.

 

Page 12 of 15



--------------------------------------------------------------------------------

15. NO THIRD PARTY BENEFICIARIES

Nothing in this Agreement, express or implied, is intended to confer upon any
person or entity other than the parties (and the Executive’s heirs, executors,
administrators and legal representatives and the permitted transferees of the
Options) any rights or remedies of any nature under or by reason of this
Agreement.

 

16. SUCCESSOR LIABILITY

Employer shall require any subsequent successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business assets of Employer or CHC to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place.

 

17. MITIGATION

The Executive shall not be required to mitigate the amount of the payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by retirement benefits payable after the termination of
this Agreement, except that Employer shall not be required to provide the
Executive and his eligible dependents with medical insurance coverage as long as
the Executive and his eligible dependents are receiving comparable medical
insurance coverage from another employer.

 

18. WAIVER OF BREACH

The failure at any time to enforce or exercise any right under any of the
provisions of this Agreement or to require at any time performance by the other
parties of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of any party hereafter to enforce or exercise its
rights under each and every provision in accordance with the terms of this
Agreement.

 

19. NO ATTACHMENT

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect;
provided, however, that nothing in this paragraph 19 shall preclude the
assumption of such rights by executors, administrators or other legal
representatives of the Executive or his estate and their assigning any rights
hereunder to the person or persons entitled thereto.

 

20. ARBITRATION

Any dispute arising out of or relating to the application or interpretation of
this Agreement shall be submitted to binding arbitration in accordance with the
provisions of the Commercial Arbitration Act of British Columbia except for any
dispute arising from paragraphs 7 and 9 when injunctive relief may be reasonably
required.

 

Page 13 of 15



--------------------------------------------------------------------------------

21. SEVERABILITY

The invalidity or unenforceability of any term, phrase, clause, paragraph,
restriction, covenant, agreement or other provision hereof shall in no way
affect the validity or enforceability of any other provision, or any part
thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained herein unless the deletion of such
term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision would result in such a material change as to cause the covenants and
agreements contained herein to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.

 

22. SURVIVAL

The obligations set out in paragraph 3, 4, and 5 of this Agreement shall survive
the termination of this Agreement and shall remain binding upon Employer until
such time as such benefits are paid in full to the Executive or his estate. The
obligations set out in paragraphs 6, 7, 8 and 10 of this Agreement shall survive
indefinitely and the obligations set out in paragraph 9 shall survive for twelve
(12) months following termination of the Executive’s employment under this
Agreement.

 

23. EMPLOYMENT STANDARDS LEGISLATION

In the event that minimum standards in the Employment Standards Act, R.S.B.C.
1996, c. 113, the Canada Labour Code, R.S.C. 1958, c. L-2, as. am., or any other
employment standards legislation, that may be applicable are more favourable to
the Executive in any respect, including but not limited to the provisions herein
in respect of notice of termination or vacation entitlement, the provisions of
the Employment Standards Act, or the Canada Labour Code, or such other
applicable employment standards legislation, shall apply.

 

24. CONSTRUCTION

Except as otherwise provided in paragraph 25, this Agreement shall be governed
by, and construed in accordance with the laws of the Province of British
Columbia and the laws of Canada applicable therein, without giving effect to
principles of conflict of laws. All headings in this Agreement have been
inserted solely for convenience of reference only, are not to be considered a
part of this Agreement and shall not affect the interpretation of any of the
provisions of this Agreement.

 

25. COMPLIANCE WITH 409A

To the extent applicable, it is intended that this Agreement (including all
amendments thereto) comply with the provisions of Section 409A of the United
States Internal Revenue Code of 1986, as amended (the “Code”), so that the
income inclusion provision of Section 409A (a)(1) of the Code does not apply to
Executive. This Agreement shall be interpreted and administered in a manner
consistent with this intent. Employer will reimburse the Executive for the cost
incurred by the Executive, up to a maximum of US$8,000, to obtain an opinion
from legal counsel of the Executive’s choosing concerning this Agreement’s
compliance with Section 409A of the Code.

 

Page 14 of 15



--------------------------------------------------------------------------------

THIS SPACE LEFT BLANK INTENTIONALLY.

 

26. INDEPENDENT LEGAL ADVICE

The Executive agrees that the contents, terms and effect of this Agreement have
been explained to him by a lawyer and are fully understood or that the Executive
has waived his right to seek legal advice but fully understands and accepts the
contents, terms and affect of this Agreement.

 

27. COUNTERPARTS

This Agreement may be executed in one or more counterparts in .pdf format or
otherwise, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ John Graber

   

/s/ illegible

  John Graber     Witness  

Heli-One American Support LLC.

     

/s/ Bill Amelio

      Bill Amelio       Chairman      

 

Page 15 of 15